NO. 07-09-0084-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 16, 2009
                         ______________________________

                         ANNABELLA TORRES, APPELLANT

                                            V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 51,350-A; HONORABLE HAL MINER, JUDGE
                        _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION


       On December 2, 2005, appellant, Annabella Torres, entered a plea of guilty to the

offense of aggravated robbery and was placed on deferred adjudication for a period of ten

years. Subsequently, the State of Texas filed a motion to adjudicate alleging a number of

violations of her terms and conditions of community supervision. On January 28, 2009, the

trial court held a hearing on the State’s motion to adjudicate appellant. Appellant entered

a plea of true to the allegations that she violated her terms and conditions of community

supervision. Appellant’s plea of true was without any agreement as to punishment. After
hearing the evidence, the trial court adjudicated her guilty and sentenced her to a term of

confinement of 15 years in the Institutional Division of the Texas Department of Criminal

Justice. It is from this judgment that appellant appeals.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967); In re Schulman, 252
S.W.3d 403 (Tex.Crim.App. 2008). In support of his motion to withdraw, counsel certifies

that he has diligently reviewed the record, and in his opinion, the record reflects no

reversible error upon which an appeal can be predicated. Anders, 386 U.S. at 744-45. In

compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has

candidly discussed why, under the controlling authorities, there is no error in the trial court’s

judgment. Additionally, counsel has certified that he has provided appellant a copy of the

Anders brief and motion to withdraw and appropriately advised appellant of his right to file

a pro se response in this matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App.

1991). The court has also advised appellant of his right to file a pro se response.

Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.



                                               2
       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




                                                  Mackey K. Hancock
                                                       Justice


Do not publish.




       1
         Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant’s right to file a pro
se petition for discretionary review. See TEX . R. APP. P. 48.4.

                                              3